Citation Nr: 0802692	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-11 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel






INTRODUCTION

The appellant alleges that she is the surviving spouse of a 
veteran who had recognized active service with the Philippine 
Commonwealth Army from December 1941 to September 1942, 
January 1943 to February 1943, and July 1945 to November 
1945.  The veteran was a prisoner of war (POW) from April 
1942 to September 1942.  He died in September 2000.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from denial letters (status as claimant) and a July 
2004 rating decision (cause of the veteran's death) of the 
Manila RO.  The case was previously before the Board in 
January 2007 when it was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

In its January 2007 remand, the Board asked the RO to note 
for the record its decision regarding whether the appellant 
was a proper claimant for the benefit sought.  A review of 
the record shows that the RO completed other remand 
instructions, but did not indicate, in a supplemental 
statement of the case (SSOC) or otherwise, whether the 
appellant was a proper claimant.  A remand by the Board 
confers on the appellant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  The threshold question in any claim 
seeking VA benefits is whether the claimant is a proper 
claimant; here, it is whether the appellant is the surviving 
spouse of the deceased on whose service the claim for VA 
death benefits is based.  38 U.S.C.A. § 1310; see Aguilar v. 
Derwinski, 2 Vet. App. 21 (1991).  

By letters beginning in March 2002, the RO denied the 
appellant status as the veteran's surviving spouse.  In July 
2004 (after the appellant submitted additional documentation) 
the RO denied the appellant's claim on the merits, without 
first specifically determining that she was the surviving 
spouse, and a proper claimant for the benefits sought.  
Presumably, since the issue was decided on the merits, the RO 
reviewed the evidence of record and found the appellant was 
the veteran's surviving spouse; however, since the claim was 
originally denied based on the appellant's lack of status as 
surviving spouse and proper claimant (the such denial is the 
only determination of record on that aspect of the claim), if 
the RO now finds her surviving spouse and proper claimant, 
such determination must be specifically made for the record.  
While the Board regrets further delay, as the RO has not 
complied with the January 2007 remand instructions and has 
not readjudicated the threshold matter of claimant status, a 
further remand is necessary.  

Notably, if the RO determines the appellant is a proper 
claimant, an August 2007 VA opinion appears to be favorable 
to the appellant's claim.  This opinion states that 
"hypertensive cardiovascular disease contributed" to the 
veteran's death.  As noted above, the record shows that the 
veteran was a POW from April to September 1942.  Effective 
October 7, 2004 (see 69 Fed. Reg. 60089 (October 7, 2004)), 
if a veteran is a former POW, certain diseases (to include 
hypertensive heart disease) shall be service-connected if 
manifested to a degree of 10 percent or more at any time 
after discharge or release from active military, naval, or 
air service even though there is no record of such disease 
during service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  
38 U.S.C.A. §§ 1101, 1110, 1112(b), 1113, 38 C.F.R. 
§§ 3.1(y), 3.307(a)(5), 3.309(c).  [Simply stated, whether 
the appellant is the surviving spouse of the veteran is a 
critical factor in this claim.]

Accordingly, the case is REMANDED for the following:

1.  The RO should formally readjudicate 
(based on the entire record, and any 
additional evidence deemed appropriate) 
whether the appellant is the surviving 
spouse of the veteran (and thus a proper 
claimant for DIC based on his service).  If 
the RO determines the appellant is not a 
proper claimant, then it should notify the 
appellant of its decision, advise her of 
her appellate rights, and provide her 
adequate opportunity to appeal such 
determination.  The claim should then be 
processed in accordance with standard 
appellate practice.  

2.  If the RO determines the appellant is 
the surviving spouse of the veteran, and a 
proper claimant for the benefit sought, it 
should re-adjudicate the claim of service 
connection for cause of the veteran's 
death.  If the claim remains denied, the RO 
should issue an appropriate SSOC and give 
the appellant the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

